NOT RECOMMENDED FOR PUBLICATION
                               File Name: 19a0554n.06

                                           No. 18-6233

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                  FILED
 JAMES A. BILSKI; CHARLES M. HERALD,                     )                  Nov 01, 2019
                                                         )              DEBORAH S. HUNT, Clerk
        Plaintiffs-Appellants,                           )
                                                         )
                v.                                       )
                                                                ON APPEAL FROM THE
                                                         )
                                                                UNITED STATES DISTRICT
 RYAN McCARTHY, Secretary, Department of the             )
                                                                COURT FOR THE EASTERN
 Army; LEE G. HUDSON; STEPHEN L. SHARP;                  )
                                                                DISTRICT OF KENTUCKY
 CHRISTOPHER L. WILLOUGHBY; DONALD                       )
 MCKEEHAN,                                               )
                                                         )
        Defendants-Appellees.                            )
                                                         )
                                                         )

BEFORE: ROGERS, WHITE, and READLER, Circuit Judges.

       HELENE N. WHITE, Circuit Judge. In this employment-discrimination case, James

Bilski appeals the judgment entered in favor of the Defendant Secretary of the Army following a

bench trial on Bilski’s age-discrimination claim, and Bilski and Charles Herald appeal the district

court’s grant of summary judgment on their retaliation claims and denial of their motion to set

aside the order dismissing those claims. We AFFIRM.

                                      I.     BACKGROUND

       This case arises from events at the Blue Grass Army Depot (BGAD) in Richmond,

Kentucky, where the Army stores weapons and chemical munitions in storage bunkers referred to

as “igloos.” Bilski and Herald were electronics mechanics in BGAD’s Intrusion Detection System

(IDS) Maintenance Section, Directorate of Emergency Services, and were responsible for the
No. 18-6233, Bilski et al. v. Esper et al.


installation, maintenance, modification, and repair of the IDS. “The IDS protects not only the

munitions themselves (which sometimes contain classified components) but also BGAD’s systems

for communicating, storing and discussing classified information.” R. 14 PID 244 (internal

citation omitted). Plaintiffs were required to possess security clearances and to be qualified under

the Army’s Arms, Ammunition and Explosives (AA&E) Program; security checks for AA&E

employees are repeated every three years.

       Donald McKeehan, an Antiterrorism Officer at BGAD, completed Bilski’s 2013 annual

performance evaluation and gave Bilski the highest rating––exceeds standard/excellence––in all

categories:    technical competence, adaptability and initiative, working relationships and

communications, and responsibility and dependability.

       Bilski had more than 20 years’ experience in federal service and had served as an

electronics mechanic or electronics/mechanical mechanic for more than thirteen years, R. 14 PID

245-46, when he applied for promotion to the position of Electronic Security Assessment

Officer/Physical Security Specialist in early 2014. McKeehan interviewed two candidates in

March 2014, Bilski, then 54 years old, and Christopher Willoughby. McKeehan awarded the

promotion to Willoughby, who was under the age of 40.

       During the promotion process time frame, Herald, who worked with Bilski, overheard a

conversation between McKeehan and BGAD Police Chief Richard Bobo to the effect that they

wanted to go with the “younger guy” for the Electronic Security Assessment Officer position

because the other person was “close to retirement.” R. 14 PID 246; R. 46 PID 919.




                                                 2
No. 18-6233, Bilski et al. v. Esper et al.


           After Herald told Bilski what he had overheard, Bilski filed an EEO complaint with the

Department of the Army in June 2014. Herald provided a witness statement in support of Bilski’s

EEO complaint regarding the McKeehan-Bobo conversation.1

           Plaintiffs’ verified complaint alleged that Bilski’s EEO complaint and Herald’s

participation as a witness precipitated retaliation by Defendant that included investigations and

indefinite suspensions without pay. Defendant countered that the adverse employment actions

resulted from Plaintiffs’ misconduct, not their EEO complaints.

           The district court summarized the backdrop to the adverse employment actions:

                   In April 2015, the Joint Munitions Command (“JMC”), which oversees
           BGAD, conducted a periodic inspection and found that IDS inspection/testing (for
           which the plaintiffs were responsible) was not being conducted properly. Bilski
           and Herald were temporarily detailed to non-AA&E Public Works positions until
           an AR-190-11, Chapter 2, inquiry into their reliability and trustworthiness could be
           completed. The plaintiffs were formally removed from the AA&E program after
           the inquiry was completed. A few days later, the plaintiffs were notified that the
           Director of Emergency Services had proposed their outright remo[val] from federal
           service for failing to meet a condition of employment, failing to observe written
           regulations and procedures, and for delay in carrying out instructions. Shortly
           thereafter, Deputy Commander Sharp issued a decision on their removal [] which
           sustained all charge[s] in the proposed removal. However, Sharp determined that,
           based on prior performance and absence of prior discipline, the plaintiffs had the
           potential for rehabilitation in positions not involved with AA&E, and mitigated
           their proposed removal to a 10-day suspension, followed by reassignment to duties
           not involving access to AA&E.
                   A private contracting company discovered tampering with the alarms in
           several igloos and a building a month later. Specifically, it was discovered that
           someone had intentionally wired resistors to stop communication between the
           igloos and the security desk, and a “defeat key” caused the secure/access switch to
           remain secure at all times. The [FBI] and the Army’s Fort Knox Criminal
           Investigation Division (“CID”) were notified and CID opened an investigation in
           late October 2015. The report found probable cause existed to believe the plaintiffs
1
    Herald provided the following statement:
           During the period of said event I . . . was located in the building of S-164 . . . in, what is now,
           Captain Williams’s office. I had to ask my Supervisor, at the time, Donald McKeehan a question
           concerning my duties. While walking to his office I overheard him and Chief Bobo talking about
           the recent job interviews and how they wanted to go with the younger guy because the other one is
           close to retirement. I did not know at the time who this concerned or whom they were referring to.
R. 43-11 PID 815.

                                                           3
No. 18-6233, Bilski et al. v. Esper et al.


       committed the offense of Wrongful Damage to Government Property when they
       failed to conduct maintenance of critical storage facilities and bypassed the alarms
       using “defeat keys.”
               The plaintiffs’ access to BGAD was revoked on November 24, 2015 by
       BGAD Commander Colonel Hudson. Hudson based this decision on his judgment
       that their actions posed a bona fide risk to Government property and interests.
       Deputy Commander Sharp proposed their indefinite suspension from federal
       service that same day. BGAD Commander Hudson indefinitely suspended the
       plaintiffs from federal service on January 14, 2016.
               The United States Attorney’s Office for the Eastern District of Kentucky
       notified the plaintiffs on August 22, 2016, that [it] would not be pursuing criminal
       charges because the government “[did] not believe there [was] sufficient evidence
       to prove criminal conduct beyond a reasonable doubt.” The letter noted, however,
       that the evidence indicated that the plaintiffs “likely failed to follow governing
       regulations, procedures, and/or protocols in discharging their duties, and that their
       conduct likely undermined the integrity of the security system protecting the
       [BGAD’s] munitions and other inventory.”
                 The plaintiffs promptly filed suit following receipt of the U.S. Attorney’s
       letter.

R. 46 PID 908-10/Op. 6/25/18; see also R. 65 PID 1114/Op. 10/22/18 (incorporating the facts

outlined in opinions of 8/14/17 and 6/25/18).

       Plaintiffs deny any wrongdoing, explaining that pursuant to a work order, Bilski installed

resistors (also referred to as “defeat keys”) on certain igloos and buildings because the alarms were

defective and required repair parts to return them to operational status. According to Plaintiffs,

the resistors did not compromise the IDS security system. Appellants’ Br. 7-12.

                                 II.     PROCEDURAL HISTORY

       Plaintiffs’ two-count verified complaint named as Defendants the Secretary of the

Department of the Army (Secretary), BGAD Commander Lee Hudson, Deputy Commander

Stephen Sharp, and BGAD employees McKeehan and Willoughby.                    Count I alleged that

Defendants failed to promote Bilski in violation of the Age Discrimination in Employment Act

(ADEA). Count II alleged that Defendants subjected Plaintiffs to retaliation after Bilski filed, and




                                                  4
No. 18-6233, Bilski et al. v. Esper et al.


Herald participated in, Bislki’s EEO complaint alleging age discrimination, including by

reassignments, criminal investigation, and indefinite suspensions without pay.

       On Defendants’ motion for partial dismissal, the district court dismissed the claims against

the individual Defendants and dismissed the retaliation claims to the extent they were based on

Plaintiffs’ removal from the AA&E program. R. 14 PID 264/Op. 8/14/17.

       Defendant Secretary then filed a motion for partial dismissal and for summary judgment

on the remaining claims. The district court denied summary judgment on Bilski’s ADEA claim

and granted summary judgment on Plaintiffs’ retaliation claims.

       Following a bench trial, the district court found in Defendant Secretary’s favor on Bilski’s

ADEA claim and entered judgment. The district court denied Plaintiffs’ motion to set aside its

order dismissing the retaliation claims, Fed. R. Civ. P. 60(b)(2). This appeal followed.

                                         III.   ADEA CLAIM

       Bilski’s sole challenge regarding his ADEA claim is that the district court erroneously

applied the burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973), at the bench trial when it should have applied United States Postal Service Board of

Governors v. Aikens, 460 U.S. 711 (1983). Bilski argues that the McDonnell-Douglas analysis

applies only at the summary judgment stage, not to evaluation of evidence at trial, and requests

that the panel reverse the district court and remand with instruction to apply the Aikens standard.

Appellants’ Br. 12-14.

       Defendant acknowledges that courts should not require a plaintiff in a discrimination case

to re-prove a prima facie case after the plaintiff has survived summary judgment, but asserts that

the trier of fact may still consider the evidence establishing the plaintiff’s prima facie case and

inferences drawn therefrom on the issue whether the defendant’s legitimate, nondiscriminatory



                                                 5
No. 18-6233, Bilski et al. v. Esper et al.


reason for its adverse action is pretextual. Defendant further asserts that even if the district court

erred, Bilski fails to show how any error harmed him because the district court’s conclusions of

law acknowledge that Bilski had established a prima facie case. Appellees’ Br. 24.

                                                 A.

       Whether the district court applied the correct analytical framework to Bilski’s ADEA claim

at the bench trial is a question of law this court reviews de novo. See Kovacevich v. Kent State

Univ., 224 F.3d 806, 821, 826 (6th Cir. 2000) (noting that it is well established that “after a trial

on the merits, a reviewing court should not focus on the elements of the prima facie case but should

assess the ultimate question of discrimination,” and that “even after a district court uses a faulty

framework, a reviewing court can itself look at a complete record to decide the case using the

proper mode of review”).

                                                 B.

       In evaluating the Defendant Secretary’s motion for summary judgment on Bilski’s ADEA

claim, the district court determined that Bilski had established a prima facie case of age

discrimination; the Secretary had articulated a legitimate, nondiscriminatory reason for not

promoting Bilski (Willoughby performed better at his interview, had relevant coursework in

physical security, and had experience working in a leadership position); Bilski presented sufficient

evidence that he was as qualified for promotion as Willoughby; and Bilski offered other probative

evidence of discrimination, i.e., the statements Herald overheard. The district court concluded that

a reasonable trier of fact “could infer from the candidate’s qualifications, the nature of the

[McKeehan-Bobo] conversation, McKeehan’s position related to the hiring decision, and timing

of the conversation, that age was a but-for cause for Bilski’s non-selection.” R. 46 PID 916-20/Op.

6/25/18.



                                                  6
No. 18-6233, Bilski et al. v. Esper et al.


                                                C.

        The district court discussed the McDonnell Douglas framework in its written decision after

the bench trial. The district court’s conclusions of law opened with the determination that Bilski

had established a prima facie case of age discrimination. The district court’s findings of fact also

addressed the prima facie elements of Bilski’s ADEA claim, i.e., that he was a member of the class

protected by the ADEA (individuals who are at least 40 years of age), that he was otherwise

qualified for the promotion to Physical Security Specialist, that he was not promoted, and that

Defendants promoted Willoughby, who was under the age of forty. See R. 66 PID 1123-25 ¶¶ 3,

6, 7, 11.

        We observed in Noble v. Brinker Int’l, Inc., 391 F.3d 715 (6th Cir. 2004):

        When entertaining a motion for judgment as a matter of law following a trial on the
        merits in a Title VII case, “‘a reviewing court should not focus on the elements of
        the prima facie case but should assess the ultimate question of discrimination.’”
        Gray [v. Toshiba Am. Consumer Prods., Inc.], 263 F.3d [595,] 599 [6th Cir. 2001]
        (quoting Kovacevich v. Kent State Univ., 224 F.3d 806, 821 (6th Cir. 2000)). The
        Supreme Court has explained:
               when the defendant fails to persuade the district court to dismiss the
               action for lack of a prima facie case, and responds to the plaintiff’s
               proof by offering evidence of the reason for the plaintiff’s
               [termination], the factfinder must then decide whether the
               [termination] was discriminatory within the meaning of Title VII.
               At this stage, the McDonnell–Burdine presumption “drops from the
               case,” and “the factual inquiry proceeds to a new level of
               specificity.”
        U.S. Postal Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 714–15 [] (1983)
        (footnote and internal citations omitted). That is, “the sole remaining issue [is]
        ‘discrimination vel non.’” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.
133, 143 [] (2000) (quoting Aikens, 460 U.S. at 714 []). Consequently, “we cannot
        simply hold that the plaintiff’s failure to provide evidence of an essential element
        of [his] prima facie case is dispositive here. Rather, we must look to the ultimate
        question—whether the plaintiff has proven that [his] discharge was intentionally
        discriminatory.” Gray, 263 F.3d at 599.

391 F.3d at 720–21 (alterations to citations added).



                                                 7
No. 18-6233, Bilski et al. v. Esper et al.


       Under these authorities, the district court should not have revisited whether Bilski

established a prima facie case of age discrimination. But Defendants are correct that Reeves v.

Sanderson Plumbing Products, Inc., 530 U.S. 133, 143 (2000), permits the trier of fact to consider

the evidence establishing the plaintiff’s prima facie case and inferences properly drawn therefrom

on the issue whether the defendant’s articulated legitimate, nondiscriminatory reason for the

adverse employment action is pretextual. Appellees’ Br. 23.

       In any event, any error in considering McDonnell Douglas and Bilski’s prima facie case

was harmless because the district court did not focus on the prima facie elements. Instead, the

court complied with Aikens, 460 U.S. at 714–15, by analyzing the ultimate question––whether

Bilski established that Defendant’s failure to promote him constituted intentional discrimination.

R. 66 PID 1129-30 (“Even if [Bilski] had established that the reason given for the employment

decision was false, he failed to show that discrimination was the real reason for the decision.”)

                        IV.     DISMISSAL OF RETALIATION CLAIMS

      Plaintiffs assert that the district court erred in granting summary judgment on their retaliation

claims because they presented direct evidence of retaliation through the conduct of BGAD Deputy

Commander Sharp, specifically, Sharp’s offer to reduce Plaintiffs’ ten-day suspensions to a “letter

of concern” if Plaintiffs agreed to drop their EEO complaints. Appellants’ Br. 14-15.

                                                  A.

       We review the district court’s grant of summary judgment de novo. Arban v. West Publ’g

Corp., 345 F.3d 390, 400 (6th Cir. 2003). Summary judgment is appropriate if the movant

establishes that there is no genuine issue as to any material fact and that the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(a).




                                                   8
No. 18-6233, Bilski et al. v. Esper et al.


       The ADEA prohibits an employer from retaliating against an employee for testifying,

assisting, or participating in any manner in an investigation of age discrimination. 29 U.S.C.

§ 623(d); Blizzard v. Marion Tech. Coll., 698 F.3d 275, 288 (6th Cir. 2012) (citing 29 U.S.C.

§ 623(d)). A plaintiff may establish an ADEA violation by either direct or circumstantial evidence.

Geiger v. Tower Auto., 579 F.3d 614, 620 (6th Cir. 2009).

       Direct evidence of discrimination is that evidence which, if believed, requires the
       conclusion that unlawful discrimination was at least a motivating factor in the
       employer’s actions.” Wexler v. White’s Fine Furniture, Inc., 317 F.3d 564, 570
       (6th Cir. 2003) (en banc) (internal quotation marks omitted). “Circumstantial
       evidence, on the other hand, is proof that does not on its face establish
       discriminatory animus, but does allow a factfinder to draw a reasonable inference
       that discrimination occurred.” Id. In Gross v. FBL Financial Services, Inc., the
       Supreme Court recently emphasized that with both direct and circumstantial
       evidence, the burden of persuasion remains on ADEA plaintiffs to demonstrate
       “that age was the ‘but-for’ cause of their employer’s adverse action.” 557 U.S. 167,
       129 S. Ct. 2343, 2351 n.4, 174 L. Ed. 2d 119 (2009).
       ....
       Gross overrules our ADEA precedent to the extent that cases applied Title VII’s
       burden-shifting framework if the plaintiff produced direct evidence of age
       discrimination. Gross enunciated the correct standard for ADEA claims as whether
       the plaintiff has proven “by a preponderance of the evidence . . . that age was the
       ‘but-for’ cause of the challenged employer decision. Id. at 2351.

Id.

       Where, as here, Plaintiffs rely on circumstantial evidence in their response to Defendant’s

motion for summary judgment, they must establish a prima facie case of retaliation under the

ADEA by showing that 1) they engaged in protected activity, 2) Defendant was aware that

Plaintiffs engaged in that protected activity, 3) Defendant took an adverse employment action

against Plaintiffs, and 4) there is a causal connection between the protected activity and the adverse

action. Blizzard, 698 F.3d at 288; Geiger, 579 F.3d at 622.

       The causal connection between the protected activity and the adverse employment action

necessary for a prima facie retaliation case can be established on the basis of close temporal


                                                  9
No. 18-6233, Bilski et al. v. Esper et al.


proximity. Seeger v. Cincinnati Bell Tel. Co., 681 F.3d 274, 283–84 (6th Cir. 2012); Mickey v.

Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008) (“Where an adverse employment action

occurs very close in time after an employer learns of a protected activity, such temporal proximity

between the events is significant enough to constitute evidence of a causal connection for the

purposes of satisfying a prima facie case of retaliation.”). We have determined that a two- to three-

month period between protected activity and the adverse employment action was sufficient to

establish a causal connection. Clark v. Walgreen Co., 424 F. App’x 467, 473 (6th Cir. 2011)

(“[T]he court correctly credited the temporal proximity [two months] of [the plaintiff’s] leave and

his firing as sufficient evidence of a causal connection between the two. Our precedents stand for

the principle that timing matters.”); see also Bryson v. Regis Corp., 498 F.3d 561, 571 (6th Cir.

2007) (three months between the plaintiff’s request for FMLA leave and her termination on the

day she was scheduled to return to work sufficed to establish causal connection at prima facie

stage). “But where some time elapses between when the employer learns of a protected activity

and the subsequent adverse employment action, the employee must couple temporal proximity

with other evidence of retaliatory conduct to establish causality.” Mickey, 516 F.3d at 525

(‘“[T]emporal proximity, when considered with the other evidence of retaliatory conduct, is

sufficient to create a genuine issue of material fact as to’ a causal connection.” (alteration in

original) (quoting Little v. BP Exploration & Oil Co., 265 F.3d 357, 365 (6th Cir. 2001))).

                                                        B.

          Defendant Secretary argued that he was entitled to summary judgment on the remaining2

    retaliation claims because Plaintiffs lacked evidence to prove the Army acted with a retaliatory

    intent. R. 35 PID 397-402. Defendant disputed only the fourth prima facie element––that a


2
  The district court had earlier dismissed Plaintiffs’ retaliation claims pertaining to their removal from the AA&E
program. R. 14 PID 264/Op. 8/14/17. Plaintiffs do not appeal that determination.

                                                        10
No. 18-6233, Bilski et al. v. Esper et al.


 causal connection existed between Plaintiffs’ EEO complaints and the alleged adverse

 employment actions––arguing that because the first alleged act of retaliation occurred more than

 one year after Plaintiffs’ protected activity, “Plaintiffs get no inference of retaliation based on the

 timing of the alleged retaliatory actions.” R. 35 PID 397; R. 45 PID 867/Reply to Pls.’ Resp. to

 Mot. for Summ. J.

       Plaintiffs’ response to Defendant’s motion neither mentioned Sharp’s offer to settle the

 EEO complaints nor claimed to rely on direct evidence. Instead, Plaintiffs argued:

       the causal connection was Bilski’s formal complaint of discrimination which was
       filed in April of 2014, a complaint which listed Herald as a witness to the age
       discrimination. Thereafter, the plaintiffs were investigated, suspended, and
       ultimately terminated as the result of events which can be followed on a continuum
       which are set forth in the investigative file.
       ....
               During the investigation of the discrimination and retaliation claim of the
       plaintiffs, they each provided a written declaration which details the events from
       the date of Bilski’s formal complaint of age discrimination through the adverse
       employment actions taken against them. The declarations detail not only evidence
       of discrimination, but also a chilling story of how a life can change simply for
       availing themselves of the legal remedies available pursuant to law.

              Instead of simply alleging that the retaliation claims of the plaintiffs grow
       out of the substantive discrimination charge, as set forth more fully in their
       declarations, the plaintiffs have produced sufficient evidence that the adverse action
       would not have been taken “but for” their protected conduct.

R. 43 PID 755-56.

       Defendant’s reply argued that Plaintiffs cited no evidence that would surmount the absence

 of temporal proximity, since they cited no evidence of retaliatory intent, but instead offered only

 a general reference to the EEO investigative file without citations. R. 45 PID 868.

       After applying McDonnell Douglas’s burden-shifting framework, the district court granted

 Defendant summary judgment on the basis that Plaintiffs failed to establish the requisite causal

 connection between Bilski’s age-discrimination EEO complaint and the adverse employment



                                                  11
No. 18-6233, Bilski et al. v. Esper et al.


 actions, noting that the first adverse action occurred more than a year after Bilski filed his age-

 discrimination EEO complaint. The district court further determined that even if Plaintiffs

 established a causal connection, Defendant articulated legitimate, nondiscriminatory reasons for

 Plaintiffs’ ten-day suspension, bar from BGAD, and indefinite suspension, and Plaintiffs could

 not establish pretext because they “offer no genuine issue of material fact concerning the validity

 of the Secretary’s explanation for the actions taken.” R. 46 PID 920-23/Op. Granting Summ. J.

 6/25/18.

                                                    C.

         Plaintiffs argue on appeal that the district court erred in dismissing their retaliation claims

where they “offered direct evidence of retaliation through the conduct of Stephen Sharp.”

Appellants’ Br. 14. However, as noted, Plaintiffs did not argue in response to Defendant’s motion

for summary judgment that they presented direct evidence of retaliation; rather, they presented

circumstantial evidence and argued that their retaliation claims were thus governed by McDonnell

Douglas’s burden-shifting framework. R. 43 PID 756. Plaintiffs first advanced their direct-

evidence argument in their Rule 60(b) motion for relief from judgment filed after the bench trial,

R. 61 PID 964-65; R. 63 PID 1026, which is discussed in § V below.

         On the record before it, the district court properly determined that Plaintiffs failed to show a

genuine issue of fact regarding whether they established a prima facie case of retaliation. The

district court cannot have erred in applying McDonnell Douglas’s burden-shifting framework

where Plaintiffs did not argue in response to Defendant’s motion for summary judgment that they

presented direct evidence of retaliation. Since Plaintiffs advance no other argument to support that

the district court erred in granting summary judgment on their retaliation claims, their challenge

fails.



                                                    12
No. 18-6233, Bilski et al. v. Esper et al.


                           V.      DENIAL OF RULE 60(b)(2) MOTION

       Plaintiffs’ final argument is that the district court erred in denying their motion to set aside

the order dismissing their retaliation claims.

                                                 A.

       We review a district court’s denial of a Rule 60(b)(2) motion for abuse of discretion. Luna

v. Bell, 887 F.3d 290, 294 (6th Cir. 2018). “An abuse of discretion occurs when the district court

relies upon clearly erroneous findings of fact, improperly applies the governing law, or uses an

erroneous legal standard.” Id. (quoting Jones v. Caruso, 569 F.3d 258, 265 (6th Cir. 2009)).

       Rule 60(b)(2) permits relief from a final judgment where there is “newly discovered

evidence that, with reasonable diligence, could not have been discovered in time to move for a

new trial under Rule 59(b).” Fed. R. Civ. P. 60(b)(2). To prevail on a Rule 60(b)(2) motion, a

movant must demonstrate that 1) he exercised due diligence in obtaining the information, and 2)

the evidence is material and controlling and clearly would have produced a different result if

presented before the original judgment. Good v. Ohio Edison Co., 149 F.3d 413, 423 (6th Cir.

1998) (internal citation and quotation marks omitted).

                                                 B.

       The newly discovered evidence Plaintiffs urged the district court to consider was Deputy

 Commander Sharp’s testimony at the bench trial. Plaintiffs argued in their Rule 60(b)(2) motion

 that before Sharp testified at the bench trial, he had denied in two sworn statements to EEO

 investigators that there was any causal link between Plaintiffs’ EEO complaints and his proposed

 settlement of their disciplinary charges. Plaintiffs asserted that in contrast to his sworn EEO

 statements, Sharp’s trial testimony established a direct causal link between the dismissal of the




                                                 13
No. 18-6233, Bilski et al. v. Esper et al.


 EEO complaints and Sharp’s proposed discipline, and thus the district court should reinstate their

 retaliation claims.

       On appeal, Plaintiffs assert, correctly, that they “had made Sharp’s sworn statements to

 EEO investigators part of their response to the defendant’s motion to dismiss,” but Plaintiffs fail

 to acknowledge that they did not mention Sharp in their response to Defendant’s motion for

 summary judgment, which was filed 1½ years after the motion to dismiss. And, although

 Plaintiffs attached their EEO declarations to their summary judgment brief, they never explained

 the declarations’ significance or the inferences they wanted the district court to draw from them.

       Sharp’s trial testimony did differ from his statements to the EEO investigators. When

 asked by the EEO investigators whether he told Plaintiffs that if they “dropped [their] EEO

 complaint the charge of termination would be reduced to a letter of concern and if the

 complainant[s] refused the offer [they] would receive a letter of reprimand plus 3-10 days without

 pay on the street, and due to the reprimand [they] would [not] be eligible for safety pay at the

 end of the year?” Sharp denied it. R. 7-1 PID 170, R. 7-2 PID 181.

       Plaintiffs rely on Sharp’s testimony at the bench trial on re-cross examination, after counsel

reviewed his two statements to the EEO and those statements were admitted into evidence:

       Q: Sir, isn’t it true that you link the disposition of this disciplinary action to their
       resolution of this EEO complaint in your proposal to them?
       A. It was, but would you allow me to explain why I did that?
       Q: I would love for you to explain it, yes, sir.
       A. Okay. At the time –
       Q. But you do—I want to get a clear answer to my question. You did link the
       disposition of this disciplinary action to their dismissing their EEO complaint?
       A. I did bring it up, yes. . . . We had a union president that was very difficult to get
       along with. We had—I can’t tell you how many grievances and arbitrations that
       were already scheduled. Two days out of my week was set aside to hear grievances.
       We had several EEO complaints, and there’s a cost doing all these. I had no
       knowledge of what their EEO complaint was. I heard it was a bogus complaint, but

                                                 14
No. 18-6233, Bilski et al. v. Esper et al.


       I don’t know. But I brought it up. It would be one more thing to take off the plate,
       to get rid of some more of these EEO complaints, these arbitrations, these
       grievances. In hindsight, I wish I hadn’t done it, but I did do it at the time because
       our plate was so doggone full.

R. 73 PID 1457-59.

                                                  C.

       The district court denied Plaintiffs’ 60(b)(2) motion, concluding that Sharp’s trial

testimony did not constitute direct evidence of retaliation and that regardless of the potential

impact of Sharp’s trial testimony, Plaintiffs did not exercise due diligence in obtaining the

information because Plaintiffs did not depose Sharp. R. 65 PID 1118-19.

       Plaintiffs take issue with the district court’s determinations that Sharp’s testimony was not

 direct evidence of retaliation and would not have produced a different result had it been presented

 before summary judgment, and that Plaintiffs did not exercise due diligence in obtaining the

 information.

       The district court did not abuse its discretion in denying Plaintiffs’ Rule 60(b)(2) motion

 because Plaintiffs failed to show that they exercised due diligence in obtaining information

 regarding Sharp’s settlement offer.         First, Sharp’s trial testimony did not present newly

 discovered evidence; Plaintiffs had already asserted in their EEOC declarations what Sharp

 testified to at trial––that Sharp conditioned his offer to reduce Plaintiffs’ discipline on their

 dropping the EEOC complaint. Second, Plaintiffs did not depose Sharp, and their response to

 Defendant’s motion for summary judgment did not even mention Sharp. Finally, Plaintiffs cite

 no authority to support that lack of financial resources excuses Rule 60(b)(2)’s diligence

 requirement.

                                        VI.      CONCLUSION

       For these reasons, we AFFIRM in all respects.


                                                  15